Opinion by
Hall, J.
I.
The award of the Mayor’s jury was not a nullity. It was clearly irregular and erroneous in containing any other than a monied compensation for the damages sustained by defendant, and in attempting to relieve the defendant from the burden of grading and macadamizing the street to be opened imposed by the section of the plaintiff’s charter set out above. But although said award was thus irregular and erroneotis, it was not absolutely null and void. The special tribunal provided by the plaintiff’s charter had jurisdiction of the subject matter involved in, and of the parties to, the proceedings *110of condemnation. The jury should have made a regular and proper award. But an irregular and erroneous award made by the jury was not utterly invalid.
“A judgment of condemnation, rendered by a competent court, charged with a statutory jurisdiction, and when all the .facts necessary to the exercise of the jurisdiction are shown-to exist, is no more subject to impeachment in a collateral proceeding, than the judgment of any other court of exclusive jurisdiction.” — Secombe v. R. R. Co., 23 Wall. 108.
“And as to these summary proceedings, courts of general jurisdiction stand upon the same footing as those tribunals whose jurisdiction is special and limited.”— Ellis v. R. R. Co., 51 Mo. 203.
The award of the jury was not a jurisdictional fact, but when approved by the Board of Aldermen it was a final judgment as said above.
Besides the defendant appealed from the • said award,. when approved, to the circuit court, and there, as was proper and right, the whole matter was tried de now, and the error in the award corrected. This case is not here on appeal from the erroneous award made by - the Mayor’s jury, but is here on appeal from the judgment of the circuit court which corrected that erroneous award.
“The appeal to the circuit court opened the whole case as between the parties to the appeal.”— Wooster v. R. R. Co., 57 Wis. 313.
“The appeal taken by the .defendant from the assessment of damages of the commissioners appointed in pursuance of the charter, under which the defendant is acting, brought the whole case into the Supreme Court, where the plaintiffs can have every right which they seek in this action, adjudged and determined.”- — Phifer et al. v. R. R. Co., 72 N. C. 433.
II.
The award as made was approved by the Board of Aldermen. The language of the record approving the award, as stipulatedby both parties to this cause is “who” (meaning the said Board of Aldermen) “approved the *111•same and ordered the street opened.” The approval was, as it should and as it could only legally have been, a general approval of the entire award. If by any approval whatever the Board, of Aldermen could have legally bound the plaintiff as to all the terms of that .award, they did so bind the plaintiff by the approval made by them. But if they could not so bind the plaintiff — and we hold that they could not, as to the erroneous terms of the award complained of by defendant — then the failure or the refusal of “the city” “to make the award valid and binding on them,” is of no consequence -or importance.
III.
Whatever may be our opinion, after an examination of the testimony in this case, as to the adequacy of the compensation given by the jury in the circuit court to defendant, it is sufficient to say that the said testimony does not show that the finding of the jury is “so flagrantly unjust as to justify the conclusion that improper considerations influenced their verdict.”- — Kansas City v. Kansas City, Topeka & Western Railway Company et al., just decided by the supreme court of Missouri; opinion by Judge Henry.
For the reasons given herein,' the judgment of the ■circuit court is affirmed.
All concur.